Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18 Page 1 of 8




             Exhibit 2
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
 Feedback
                    Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18   Page 2 of 8
                                                                         Wednesday, Oct 17th 2018                                                              5­Day Forecast
                                                                                                                                                             +99
                                                                                                                                                         NEW
                                                                                                                                                       ARTICLES
                                                                                                                                                                     Top


                                                                                                                                                                   Share
 Home U.K.   News   Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Columnists DailyMailTV
 Latest Headlines   Royal Family   News   World News     Arts   Headlines   Pictures   Most read   Wires   Games                                                           Login



White supremacist and alt-right leader                                                                                   Site      Web   Enter your search


Richard Spencer's mom claims her real                                                                                            Like
                                                                                                                                 Daily Mail         
                                                                                                                                                             +1
                                                                                                                                                             Daily Mail

estate business in rural Montana is                                                                                              Follow                      Follow
                                                                                                                                 @DailyMail                  Daily Mail
being ruined by the angry backlash                                                                                               Follow                      Follow
                                                                                                                                 @dailymailuk                Daily Mail
against her son for his 'extreme
                                                                                                                                                                                
                                                                                                                       FEMAIL TODAY
positions'                                                                                                              It's over! Diddy, 48,
   Sherry Spencer says she is suﬀering inancially since her son became prominent                                       splits from long time
                                                                                                                       girlfriend Cassie, 32,
   Spencer claims she is considering selling a building she owns in White ish, MT                                      amid claims rapper has
                                                                                                                       already moved on with a
   She singled out a local human rights group, saying it is doing her ' inancial harm'                                 model young enough to
                                                                                                                       be his daughter
   Richard Spencer delivered a 'hate speech' celebrating Trump's win last month 
                                                                                                                         Jennifer Garner and
                                                                                                                       Ben Affleck happily
By LIAM QUINN FOR DAILYMAIL.COM
                                                                                                                       divorced: The stars both
PUBLISHED: 09:24 EDT, 15 December 2016 | UPDATED: 13:44 EDT, 15 December 2016                                          smile in LA... after
                                                                                                                       working on their split

                                                                        58
                                                                        shares
                                                                                                       49
                                                                                               View comments
                                                                                                                       for an agonizing three
                                                                                                                       years


                                                                                                                         Lena Dunham reveals
                                                                                                                       she had her left ovary
The mother of white supremacist Richard Spencer claims she is suﬀering inancially                                      removed in an
                                                                                                                       emotional post... after
due to the backlash against her son's controversial views.                                                             fans complained about
                                                                                                                       her being 'too sick' to
Sherry Spencer, who lives in White ish, Montana, said she is being forced to sell a                                    promote her show

building she owns in the small town because residents are rebelling against her son.                                     EXCLUSIVE: Justin
                                                                                                                       Bieber is seen tenderly
Richard Spencer shot to prominence last month when footage emerged of him                                              wiping crumbs off
                                                                                                                       Hailey's face then
delivering a 'hateful speech' at a white nationalist meeting held to celebrate Donald                                  smothering her with
                                                                                                                       kisses as he tells fan,
Trump's election win.                                                                                                  'Yes, we ARE married.'

Scroll down for video                                                                                                    EXCLUSIVE: Sex
                                                                                                                       addict Mel B used a
                                                                                                                       secret Hollywood dating
                                                                                                                       website to hook up with
                                                                                                                       famous single men who
                                                                                                                       posted explicit photos
                                                                                                                       on their profiles

                                                                                                                         From Wonder Woman
                                                                                                                       to an inflatable dinosaur
                                                                                                                       and a baby koala, the
                                                                                                                       amazing Halloween
                                                                                                                       costumes you can order
                                                                                                                       on Amazon right now
                                                                                                                       SPONSORED

                                                                                                                        Kim Kardashian poses
                                                                                                                       with a naked male
                                                                                                                       model to plug new
                                                                                                                       makeup line in time for
                                                                                                                       her 38th birthday
                                                                                                                       The siren was seen on
                                                                                                                       her knees 



https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                                   1/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
                    Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18       Page 3 of 8
                                                                       'It was clear she was
                                                                                                                   the star': Busy Philipps
                                                                                                                   says it was 'hard to             +99
                                                                                                                   connect' with Katie
                                                                                                                   Holmes as she dishes
                                                                                                                   on 'intense dynamic' of
                                                                                                                   Dawson's Creek cast
                                                                                                                                                          Share
                                                                                                                    Ashley Graham
                                                                                                                   appears to have lost
                                                                                                                   20lbs in tight dress as
                                                                                                                   her days of being
                                                                                                                   200lbs are over... but
                                                                                                                   she refuses to talk size
                                                                                                                   as 'it bugs her'

                                                                                                                     EXCLUSIVE: 'I'm sorry
                                                                                                                   for past
                                                                                                                   misunderstandings ­ I'm
                                                                                                                   letting everything go.'
                                                                                                                   Samantha Markle tells
                                                                                                                   DailyMailTV she is
                                                                                                                   ending rift with Meghan 

                                                                                                                     'She looks a bit like
                                                                                                                   you!' Prince Harry
                                                                                                                   breaks royal protocol by
                                                                                                                   taking photo of Meghan
                                                                                                      +10          with a young fan after
                                                                                                                   girl's grandma points
                                                                                                                   out their resemblance 
The mother of white supremacist Richard Spencer claims she is suﬀering inancially due to the
backlash against her son's controversial views. Richard Spencer is pictured at Texas A&M on                          Ariana Grande hides
December 6                                                                                                         her Pete Davidson
                                                                                                                   tattoo with a Band­Aid...
                                                                                                                   after skipping Wicked
                                                                                                                   tribute rehearsal
                                                                                                                   because of 'anxiety'
                                                                                                                   Having a tough time

                                                                                                                     Mystery of Harry's new
                                                                                                                   bling: Duke of Sussex
                                                                                                                   baffles fans by wearing
                                                                                                                   a black ring on his
                                                                                                                   RIGHT hand in Australia
                                                                                                                   (so is it a gift from
                                                                                                                   Meghan?)

                                                                                                                     The Conners ratings
                                                                                                                   sink in comparison to
                                                                                                                   Roseanne season
                                                                                                                   premiere as Barr's on­
                                                                                                                   screen kids say they
                                                                                                                   'still love her very much'
                                                                                                                   despite scandal

                                                                                                                     Mischa Barton joins
                                                                                                                   Heidi and Spencer Pratt
                                                                                                                   for dinner as they shoot
                                                                                                                   scenes for upcoming
                                                                                                                   reboot of The Hills
                                                                                                                   Trio dined at Bottlefish in
                                                                                                      +10          Brentwood
                                                                                                                               

Sherry Spencer is pictured with her husband Dr. Rand Spencer at a ben it in April 2016                              'I've been to hell and
                                                                                                                   back': Louis C.K. says
                                                                                                                   he lost '$35 million in an
A video by The Atlantic taken inside the Ronald Reagan building showed Spencer,                                    hour' and reveals he
                                                                                                                   gets booed in street as
leader of the National Policy Institute, shouting, 'Hail Trump, hail our people, hail                              he addresses #MeToo
victory!' as some of the people in attendance lifted their hands in a Nazi salute.                                 scandal in stand­up set

                                                                                                                     Khloe Kardashian
He also claimed America belongs to white people, who he suggested are faced with                                   shares pinup image as
the decision to either 'conquer or die'.                                                                           relationship with Tristan
                                                                                                                   has become so
                                                                                                                   'strained' she has
The speech drew intense criticism from the US Holocaust Memorial Museum, which                                     'doubts' about moving
                                                                                                                   to Cleveland for him
said in a statement Spencer made: 'several direct and indirect references to Jews
and other minorities, often alluding to Nazism.'                                                                   Hanging up his wings:
                                                                                                                   Puppeteer, 84, who
                                                                                                                   played Big Bird and
SHARE THIS                  RELATED ARTICLES                                                                       Oscar the Grouch since
                                                                                                                   Sesame Street's season
https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        2/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
ARTICLE             Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18      Page 4 of 8
                                                                       premiere retires after
                                        Hundreds of protesters                    White nationalist                nearly 50 years 
                                        clash with riot police at                 Richard Spencer                                                   +99
                                        Texas A&M...                              disowned by elite

                                        'I condemn them':                         U.S. Holocaust museum
                                        Trump denounces 'alt-                     alarmed over 'divisive

58      shares
                                        right' movement's...                      hateful speech'...                                                      Share

'He spoke in German to quote Nazi propaganda and refer to the mainstream media.                                      All That Remains'
                                                                                                                   founding member and
He implied that the media was protecting Jewish interests and said, "One wonders if                                guitarist Oli Herbert
these people are people at all?"'                                                                                  found dead aged 44
                                                                                                                   The heavy metal band
                                                                                                                   confirmed the tragic news
And according to Sherry Spencer, the criticism has been echoed by people in her
                                                                                                                    Nicole Kidman, 51, is
hometown - where he son also has a business registered and visits regularly.                                       almost unrecognizable
                                                                                                                   as an undercover cop in
Sherry Spencer told KTMF she is selling a building she owns at 22 Lupfer Avenue,                                   violent new trailer for
                                                                                                                   Destroyer
which she currently sublets. It houses a beauty salon and vacation rentals. She also                               Plays LAPD detective  
                                                                                                                   who is haunted by past 
runs a real estate business from the building.
                                                                                                                     Someone still wears
                                                                                                                   her designs! Ivanka
                                                                                                                   Trump steps out in
                                                                                                                   sweater and loafers
                                                                                                                   from her own label ­
                                                                                                                   three months after
                                                                                                                   shutting down the brand


                                                                                                                     Elle King says her
                                                                                                                   'destructive marriage'
                                                                                                                   which lasted one year
                                                                                                                   and ended in violence
                                                                                                                   led to substance abuse,
                                                                                                                   PTSD and depression
                                                                                                                   Rob Schneider daughter


                                                                                                                     Janet Jackson to be
                                                                                                                   honoured with 2018
                                                                                                                   Global Icon Award at
                                                                                                                   MTV EMAs and will
                                                                                                                   perform greatest hits
                                                                                                                   live on stage in Bilbao.
                                                                                                                   Spain


                                                                                                                    Sofia Vergara oozes
                                                                                                      +10          chic while holding on to
                                                                                                                   Joe Manganiello in
                                                                                                                   Beverly Hills... as they
Spencer's mother, Sherry, lives in White ish, Montana (pictured). Her son regularly visits her,                    head toward their three­
and his National Policy Institute is registered to her home                                                        year wedding
                                                                                                                   anniversary


                                                                                                                     Does the 'maternity
                                                                                                                   salad' REALLY induce
                                                                                                                   labor? OBGYNs weigh
                                                                                                                   in as Hillary Duff joins
                                                                                                                   the legions of heavily
                                                                                                                   pregnant women who've
                                                                                                                   been turning to LA dish 


                                                                                                                     'It's a dinglehopper!'
                                                                                                                   Fans compare Cardi B
                                                                                                                   to the Little Mermaid
                                                                                                                   after video emerges of
                                                                                                                   the star brushing her
                                                                                                                   long hair with a plastic
                                                                                                                   FORK


                                                                                                                     Will Smith and wife
                                                                                                                   Jada Pinkett
                                                                                                                   wear Keffiyeh as they're
                                                                                                                   seen in Dubai with his
                                                                                                                   son Trey shooting
                                                                                                                   mystery project...after
                                                                                                                   their tearful online chat


                                                                                                                   Kim Zolciak is accused
                                                                                                                   of photoshopping her
                                                                                                                   children to make them
                                                                                                                   look 'slimmer' and
https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        3/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
                    Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18     Page 5 of 8
                                                                       responds with profane
                                                                                                                   outburst
                                                                                                                                                    +99




                                                                                                                                                          Share


                                                                                                                     Dakota Johnson cuts a
                                                                                                                   stylish figure in ripped
                                                                                                                   jeans and aviator
                                                                                                                   shades as she jets back
                                                                                                                   to Los Angeles after
                                                                                                                   denying pregnancy
                                                                                                                   rumors 

                                                                                                                     Kim Kardashian and
                                                                                                                   Kanye West check out
                                                                                                                   giraffes as they take a
                                                                                                                   safari ride with North, 5,
                                                                                                                   in Uganda
                                                                                                                   Trio are on a visit to Africa



                                                                                                                     'You shone like the
                                                                                                                   true princess you are':
                                                                                                                   Eugenie's model pal
                                                                                                                   Poppy Delevigne pays a
                                                                                                                   VERY gushing tribute to
                                                                                                                   newlywed (after baby
                                                                                                                   news stole her thunder)


                                                                                                                     'We talked and it was
                                                                                                      +10          lovely': Orange is the
                                                                                                                   New Black star Laverne
                                                                                                                   Cox reveals she was the
Sherry Spencer says she is being forced to considering selling the building she owns at                            FIRST transgender
22 Lupfer Avenue (pictured), because of backlash against her son                                                   person that Caitlyn
                                                                                                                   Jenner EVER spoke to

  'Heil Trump!' White supremacists salute Trump at D.C. dinner                                                      Claire Foy admits she
                                                                                                                   wanted to 'violently
                                                                                                                   hurt' a man with a
    SHARE THIS                           MORE VIDEOS                                                               #MeTooFraud placard
                                                                                                                   during the controversial
                                                                                                                   Brett Kavanaugh
                                                                                                                   hearings


                                                                                                                     Rita Ora travels in
                                                                                                                   style as she heads out
                                                                                                                   in emerald green
                                                                                                                   tracksuit at Heathrow
                                        The travel nightmare ends     School student captured on                   Airport in London
                                        today with the release of Re… camera snorting a white su…                  Wore eye­catching attire
                                                                                                                   flying in from Amsterdam


                                                                                                                     Channing Tatum and
                                                                                                                   new 'girlfriend' Jessie J
                    MORE                                                                                           are 'having fun' together
                                                                                                                   but still want to keep
                                                                                                                   their relationship 'low­
                                                                                                                   key'
                                                                                                                   Singer looks like Jenna
                                        Julia and Sasha accuse Kim    Iggy Azalea and boyfriend
                                        and Chris of calling them 'm… Nick Young at the MTV Awa…
                                                                                                                     Melania Trump forced
                                                                                                                   to change aircraft
                                                                                                                   after SMOKE filled cabin
                                     0:01 / 1:06                                                                   and reporters used wet
                                                                                                                   towels to cover faces ­
                                                                                                                   as president jokes: 'I
                                                                                                                   hope this plane's better'
'As painful as this is, I am exploring a potential sale of the building,' she said.
                                                                                                                     Don't leave home
She also took aim at a local human rights group, Love Lives Here, and accused it of                                without it! Actress Shay
damaging her family.                                                                                               Mitchell launches
                                                                                                                   innovative and budget­
                                                                                                                   friendly travel collection
'We are stunned by the actions of Love Lives Here, an organization claiming to                                     for men and women
advocate tolerance and equal treatment of all citizens, yet coursing inancial harm to
many innocent parties,' she said.                                                                                  Kobe Bryant dropped
                                                                                                                   from animated film
https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        4/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
                Caseopponents
One of the strongest  9:17-cv-00050-DLC-JCL            Document
                              to Sherry is local real estate         110-2
                                                             agent Tanya     Filed
                                                                         Gersh, who 10/17/18        Page 6 of 8
                                                                                       festival jury over
                                                                                                                   sexual assault
said Spencer has backed her son and allowed him to spread his views.                                               allegations against him          +99
                                                                                                                   from 2003
                                                                                                                   Retired Los Angeles
                                                                                                                   Lakers star 

                                                                                                                                                          Share




                                                                                                                     Cara Delevingne
                                                                                                                   prowls around in loud
                                                                                                                   leopard print ensemble
                                                                                                                   as she makes NYC's
                                                                                                                   streets her catwalk
                                                                                                                   Model, 26, took a walk on
                                                                                                                   the wild side

                                                                                                                     Penelope Cruz's
                                                                                                                   lookalike younger sister
                                                                                                                   Monica wears royal blue
                                                                                                                   mini dress as she
                                                                                                                   launches jewelry
                                                                                                                   collection in Spain in
                                                                                                                   Pain

                                             +10                                                      +10
                                                                                                                     Get voting Swiftly!
                                                                                                                   Taylor urges fans to go
Tanya Gersh (left) has called on Sherry Spencer to sell the building, while Ina Albert's Love                      to polls EARLY in
Lives Here group has criticized Richard Spencer's statements                                                       another politically­
                                                                                                                   charged Instagram post
                                                                                                                   after endorsing
                                                                                                                   Democratic candidates 


                                                                                                                     EXCLUSIVE: Britney
                                                                                                                   Spears inks new Las
                                                                                                                   Vegas deal and will rake
                                                                                                                   in $507,000 per show,
                                                                                                                   beating out Celine
                                                                                                                   Dion's nightly take of
                                                                                                                   $476,000 


                                                                                                                     Priyanka Chopra
                                                                                                                   flashes a hint of midriff
                                                                                                                   as she bundles up in
                                                                                                                   bold red sweater during
                                                                                                                   chilly NYC morning
                                                                                                                   Stepped out without her
                                                                                                                   fiance Nick Jonas 


                                                                                                                     Need a holiday?
                                                                                                                   Madonna fans can now
                                                                                                                   stay in her luxurious
                                                                                                                   former house in London
                                                                                                                   she shared with ex­
                                                                                                                   husband Guy Ritchie ­
                                                                                                                   for $975 a night

                                                                                                      +10           How a different Carrie
                                                                                                                   could have burned
                                                                                                                   down the gym: Sissy
Richard Spencer is pictured before an interview at Texas A&M in College Station on December
                                                                                                                   Spacek reveals studio
6, 2016                                                                                                            wanted another actress
                                                                                                                   but her wild audition
                                                                                                                   helped nab her the role 
'She is pro iting oﬀ of the people of the local community, all the while having
facilitated Richard’s work spreading hate by letting him live and use her home                                      'I AIN'T DEAD,
address for his organization,' Gersh told the network.                                                             B*****S!!!!': Roseanne
                                                                                                                   slams ABC after
                                                                                                                   watching her character
Love Lives Here also responded to Sherry's remarks, saying it 'did not know what she                               get killed off by an
                                                                                                                   opioid overdose on The
(was) talking about'.                                                                                              Conners 


'We don't cause inancial harm to anybody,' co-founder Ina Albert said, before going                                  The great Meghan
                                                                                                                   bake off! Duchess
on to say the group does not have a speci ic problem with the Spencers.                                            makes loaf of banana
                                                                                                                   bread on Aussie tour to
                                                                                                                   take to lunch with
'I don't know what (Richard) does when he comes here. But that is not our problem                                  farmers ­ and it's
with Richard Spencer.                                                                                              devoured in minutes

https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        5/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
                    Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18      Page 7 of 8
                                                                       Melanie Griffith, 61,
                                                                                                                   and Goldie Hawn, 72,
                                                                                                                   look stylish as they step        +99
                                                                                                                   out for Sting concert in
                                                                                                                   LA
                                                                                                                   Dynamic duo had night
                                                                                                                   out together
                                                                                                                                                          Share
                                                                                                                    Back in the Big Apple!
                                                                                                                   Beaming Ivanka Trump
                                                                                                                   dons all­black outfit as
                                                                                                                   she and Jared Kushner
                                                                                                                   arrive at their NYC
                                                                                                                   apartment after
                                                                                                                   returning to hometown


                                                                                                                    Jeff Goldblum, 65,
                                                                                                                   dons wild zebra stripes
                                                                                                                   during LA date night
                                                                                                                   with dancer wife Emilie
                                                                                                                   Livingston, 35
                                                                                                                   The veteran actor was
                                                                                                      +10          having a great time 


Richard Spencer shot to national prominence after he was ilmed by The Atlantic in November                           Is THIS why Kate is yet
delivering a speech in Washington D.C                                                                              to visit her nephew?
                                                                                                                   Palace reveals Duchess
                                                                                                                   was tied up with private
                                                                                                                   engagement the
                                                                                                                   morning after Pippa
                                                                                                                   gave birth to baby boy 


                                                                                                                    Arabian nights!
                                                                                                                   Princess Diana's model
                                                                                                                   niece Lady Kitty
                                                                                                                   Spencer, 27, shares a
                                                                                                                   glimpse into her VERY
                                                                                                                   glamorous working
                                                                                                                   vacation in Dubai


                                                                                                                     Ayda Field says she
                                                                                                                   knew Meghan was
                                                                                                                   pregnant BEFORE it
                                                                                                                   was announced ­
                                                                                                                   because the Duchess
                                                                                                                   left her coat on at
                                                                                                                   Eugenie's wedding
                                                                                                                   reception

                                                                                                                    Arctic Monkeys' Alex
                                                                                                                   Turner CONFIRMS new
                                                                                                      +10          romance with Alexa
                                                                                                                   Chung lookalike
                                                                                                                   girlfriend Louise
During his address, Spencer used 'Nazi-like' language, according to his critics, and said 'Hail                    Verneuil as he kisses
Trump'                                                                                                             French singer in LA


                                                                                                                     Ariana Grande says
                                                                                                                   she's 'very sad' as she
                                                                                                                   breaks her silence after
                                                                                                                   shock split from fiancé
                                                                                                                   Pete Davidson to thank
                                                                                                                   fans for their support
                                                                                                                   Singer opened up 


                                                                                                                    Jonathan Cheban
                                                                                                                   betrays his best friend
                                                                                                                   Kim Kardashian by
                                                                                                                   hitting Drake concert...
                                                                                                                   after Kanye West
                                                                                                                   exploded over KiKi
                                                                                                                   song


                                                                                                                     EXCLUSIVE: Seth
                                                                                                                   MacFarlane donated
                                                                                                                   more than $2 MILLION
                                                                                                                   to Democratic
                                                                                                                   candidates in just the
                                                                                                                   first four months of
                                                                                                                   2018 reveal FEC filings

                                                                                                      +10          Eye­popping Lily Allen
                                                                                                                   leaves little to the
                                                                                                                   imagination as she goes
                                                                                                                   braless beneath totally

https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        6/41
10/17/2018                                 White supremacist Richard Spencer's mother Sherry says she is suffering ﬁnancially | Daily Mail Online
                 Case 9:17-cv-00050-DLC-JCL Document 110-2 Filed 10/17/18
Many in the audience for Spencer's speech raised their hands in Nazi salutes during the
                                                                                                   Page 8 of 8
                                                                                        sheer top while
                                                                                                                   continuing US tour in
address                                                                                                            New Orleans                      +99


'It is the National Policy Institute and what that stands for and our town being
smeared by his philosophy.'
                                                                                                                                                          Share
The National Policy Institute was established in 2005 by Spencer, and it is described
by the Southern Poverty Law Center as 'hate group'. 
                                                                                                                     Alice Eve breaks down
                                                                                                                   in tears before sharing a
Gersh went on to call for Sherry to sell the building immediately, and then use the                                passionate kiss with a
money to help human rights causes.                                                                                 mystery man during
                                                                                                                   emotional outing in LA
                                                                                                                   Actress was seen getting
'(She) Could address this by selling the building, making a donation to human rights                               emotional

eﬀorts, and making a statement in opposition to white supremacist ideas spread by                                    Pregnant Meghan can't
Richard,' Gersh said.                                                                                              hide her delight as cute
                                                                                                                   little boy refuses to let
                                                                                                                   go of Harry as couple
Sherry Spencer also told the network she loves her son, but does now agree with his                                meet drought­hit
                                                                                                                   farmers, Aboriginal kids
'extreme positions'.                                                                                               and flying doctors

DailyMail.com contacted Richard Spencer for comment.                                                                 EXCLUSIVE: I saw
                                                                                                                   Dennis Hof go off for
                                                                                                                   sex with a hooker ­ and
  Students confront riot police at white supremacist speech                                                        hours later I found him
                                                                                                                   dead. Porn star Ron
                                                                                                                   Jeremy tells how he
                                                                                                                   tried to wake up his pal 

                                                                           Watch the full video                      Kylie Jenner shares
                                                                                                                   sweet video of daughter
                                                                                                                   Stormi as baby girl
                                                                                                                   cuddles up to her mom
                                                                                                                   in adorable clip together
                                                                                                                   Reality star sure has
                                                                                                                   taken to motherhood


                                                                                                                    The Sussex squad!
                                                                                                                   Royals' 10­strong
                                                                                                                   entourage for their tour
                                                                                                                   Down Under includes a
                                                                                                                   celebrity hairdresser ­
                                                                                                                   plus Canada's best­
                                                                                                                   connected stylist


                                                                                                                    Emily Ratajkowski
                                                                                                                   goes braless in an
                                                                                                                   asymmetrical satin top
                                                                                                                   and white pants at a
                                                                                                                   Moet & Chandon launch
                                                                                                                   party in NYC
                                     0:00 / 0:00                                                                   Model fizzed at bash


                                                                                                                     REVEALED: How
Read more:                                                                                                         Aaron Hernandez
White Nationalists Salute the President-Elect: "Hail Trump!" - The Atlantic                                        begged Bill Belichick to
A Community and a Family Torn Apart by Richard Spencer's Notorie - ABC FOX Montana Local News, Weather,            be traded 'because he
Sports KTMF | KWYB                                                                                                 feared he would be shot
                                                                                                                   on the football field' ­
                                                                                                                   but nobody alerted cops
Share or comment on this article: White supremacist Richard Spencer's mother
Sherry says she is suﬀering inancially                                                                               Chic in shades! Crown
                                                                                                                   Princess Victoria of
                                                                                                                   Sweden looks cool in a
                                                                        58
                                                                        shares
                                                                                                                   casual ensemble as she
                                                                                                                   joins husband Prince
                                                                                                                   Daniel for a hike in
                                                                                                                   Amman

  MOST WATCHED NEWS VIDEOS                                                                 Embed this
                                                                                                                     Busy Philipps had an
                                                                                                                   'emotional' affair with
                                                                                                                   another man but BFF
                                                                                                                   Michelle Williams talked
                                                                                                                   her out of divorcing her
                                                                                                                   husband, she confesses
                                                                                                                   in memoir


  Moment biker has near­ Harry and Meghan               Meghan Markle greets      Mercedes driver slams          Rob Kardashian 'has
                                                                                                                 lost 30 to 50 lbs and is
  death experience in        drive to the Airport as    fans outside the          on the brakes causing a
https://www.dailymail.co.uk/news/article-4037140/White-supremacist-Richard-Spencer-s-mother-says-suffering-ﬁnancially.html                                        7/41
